Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsop et al. (US Pub. 2017/0371784).
Regarding independent claims 1 and 8, Alsop discloses a cache (Fig.1: processing system 100), comprising: 
a storage circuit (Fig.1: memory 105); 
a buffer circuit (Fig.1: buffers 125, 126 and 127) configured to store a data in a first-in first-out manner ([0017]: Some embodiments of the L2 cache 120 and the L1 caches 121-123 maintain synchronization first-in-first-out (FIFO) buffers 125, 126, 127, 128); and 
a control circuit (Fig.1: processing unit 101) coupled to the storage circuit (Fig.1: memory 105) and the buffer circuit (Fig.1: buffers 125, 126 and 127) and configured to find a storage space in the storage circuit (Fig.1: memory 105) and to write the data to the storage space ([0038]: Some embodiments of the L2 cache 410 and the L1 caches 411-413 maintain synchronization FIFO buffers 415, 416, 417, 418 to track addresses of cache lines that include dirty data. The FIFO buffers 415-418 can therefore be used to identify dirty data that needs to be written back to a higher level cache or memory, e.g., in the event that the corresponding cache is flushed.).
Regarding independent claim 14, Alsop discloses a cache comprising: 
a first level cache (Fig.1: L1 cache 121) comprising a first control circuit (Fig.1: lock bit 135); 
a second level cache (Fig.1: L2 cache 120) comprising a second control circuit (Fig.1: lock bit 138); and 
a register (Fig.1: buffer 125 and buffer 128) coupled to the first control circuit (Fig.1: lock bit 135) and the second control circuit (Fig.1: lock bit 138); wherein the first control circuit (Fig.1: lock bit 135) and the second control circuit (Fig.1: lock bit 138) refer to a register value of the register to respectively control the first level cache and the second level cache to operate in an inclusive mode or an exclusive mode ([0019]: The scope associated with the threads can therefore be promoted to the device scope 133 using lock bits 135, 136, 137, 138, which are collectively referred to herein as "the lock bits 135-138." For example, the work stealing thread in the work-group scope 130 can acquire or "lock" the L1 caches 121-123 by setting the lock bits 135-137 to a locked value, e.g., of 1, so that only the threads in the work-group scope 130 can perform a memory transaction, such as a store or a read-modify-write (RMW) operation, to the L1 cache 121. Compute units 111, 112 are not permitted to perform memory transactions on the locked L1 caches 122, 123 until the work stealing thread releases the lock by unsetting the lock bits 135-137 to an unlocked value, e.g., of 0. The L1 caches 121-123 are flushed and invalidated to ensure synchronization via the L2 cache 120 during the remote scope promotion, as discussed below.).
Regarding claims 2 and 18, Alsop teaches wherein when a target data is being written to the cache, the control circuit writes the target data to the buffer circuit without checking the storage circuit ([0017]: Some embodiments of the L2 cache 120 and the L1 caches 121-123 maintain synchronization first-in-first-out (FIFO) buffers 125, 126, 127, 128 to track addresses of cache lines that include dirty data. The FIFO buffers 125-128 can therefore be used to identify dirty data that needs to be written back to a higher level cache or memory, e.g., in the event that the corresponding cache is flushed.).
Regarding claims 3, 9 and 19, Alsop teaches wherein when the control circuit checks whether the cache contains a target data, the control circuit checks whether the storage circuit and the buffer circuit store the target data ([0038]).
Regarding claims 4, 10 and 20, Alsop teaches wherein a capacity of the buffer circuit is smaller than a capacity of the storage circuit (Fig.1: main memory must be larger than a buffer in cache).
Regarding claims 5 and 11, Alsop teaches wherein the buffer circuit is implemented by registers ([0017]: synchronization first-in-first-out (FIFO) buffers 125, 126, 127, 128 are registers).
Regarding claim 6 and 12, Alsop teaches wherein the buffer circuit is implemented by static random-access memories (SRAMs) ([0055]).
Regarding claims 7 and 13, Alsop teaches wherein when the cache is in an idle state, and the buffer circuit is not empty, the control circuit finds the storage space in the storage circuit and writes the data to the storage space ([0011] and [0017]).
Regarding claim 15, Alsop teaches wherein the second level cache is shared by a first core and a second core of a processor, the first core executes a first program and the second core executes a second program, and when the first program and the second program are programs sharing instructions or data, the register value corresponds to the inclusive mode (Fig.6: flush the cache line in remote L1 caches 615 and [0019]).
Regarding claim 16, Alsop teaches wherein the second level cache is shared by a first core and a second core of a processor, the first core executes a first program and the second core executes a second program, and when the first program and the second program are programs not sharing instructions or data, the register value corresponds to the exclusive mode (Fig.6: Invalidate remote L1 caches 620 and [0019]).
Regarding claim 17, Alsop teaches wherein the second level cache comprises: a storage circuit; a buffer circuit configured to store a data in a first-in first-out manner; and a control circuit coupled to the storage circuit and the buffer circuit and configured to find a storage space in the storage circuit and to write the data to the storage space ([0017]: Some embodiments of the L2 cache 120 and the L1 caches 121-123 maintain synchronization first-in-first-out (FIFO) buffers 125, 126, 127, 128 to track addresses of cache lines that include dirty data. The FIFO buffers 125-128 can therefore be used to identify dirty data that needs to be written back to a higher level cache or memory, e.g., in the event that the corresponding cache is flushed.).

Response to Arguments
Applicant’s arguments filed on 04/23/2021 have been fully considered but they are not persuasive.
1st Point of Argument
Regarding Applicant’s remarks on page 3, the applicants argue that Fig.1 of Alsop shows that the cache does not include the processing unit and memory.
In response, Fig.1 of Alsop shows that the processing system 100 includes the processing unit and memory.  Because the processing system of Alsop physically has the same structure as the cache recited in claim 1, Alsop clearly discloses the technical feature: a cache comprising a storage circuit, a buffer circuit, and a control circuit.
2nd Point of Argument 
Regarding Applicant’s remarks on page 3, the applicants argue that Alsop fails to disclose the technical feature (1) a buffer circuit configured to store a data” and (2) “a control circuit configured to write the data to the storage space”.
In response, (1) it is very well known that buffers are configured to store data.  Thus, Alsop clearly teaches that the FIFO buffers 125-128 are configured to store a data.  (2) it is also very well known that a control circuit is configured to write data from buffer to storage space.  Thus Alsop clearly teaches that  processing unit 101 is configured to write data from the FIFO buffers 125-128 to memory 105.
3rd Point of Argument 
Regarding Applicant’s remarks on page 4, the applicants argue that similar to the reasons for claim 1, Alsop fails to disclose the technical features.
In response, similar to the reasons for claim 1, Alsop clearly teaches the technical features.

4th Point of Argument 
Regarding Applicant’s remarks on page 5, the applicants argue that Alsop fails to disclose that the lock bits “refer to a register value of the register to respectively control the first level cache and the second level cache to …”.
In response, Alsop clearly teaches a register (Fig.1: buffer 125 and buffer 128) coupled to the first control circuit (Fig.1: lock bit 135) and the second control circuit (Fig.1: lock bit 138); wherein the first control circuit (Fig.1: lock bit 135) and the second control circuit (Fig.1: lock bit 138) refer to a register value of the register to respectively control the first level cache and the second level cache to operate in an inclusive mode or an exclusive mode ([0019]: The scope associated with the threads can therefore be promoted to the device scope 133 using lock bits 135, 136, 137, 138, which are collectively 

5th Point of Argument 
Regarding Applicant’s remarks on page 5, the applicants argue that Alsop does not mention the inclusive mode and the exclusive mode throughout the specification.
In response, an inclusive mode and an exclusive mode recited in claim 14 have not be defined functionally or physically.  
In response, Examiner points out that the broadest reasonable interpretation is used when construing the claim limitations.  Because Applicant has not claimed any specific details of an inclusive mode and an exclusive mode, Examiner has broadly construed an inclusive mode and an exclusive mode to be the lock bits 135-138.  As such, Alsop teaches all the limitations as claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135